Citation Nr: 0513469	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty from August 1954 to 
February 1959.

The veteran filed an initial claim of entitlement to service 
connection for a gastrointestinal disability in April 1967.  
A rating decision dated later that month denied the claim, 
and he appealed.  In a September 1967 decision, the Board 
denied the claim because the evidence failed to demonstrate a 
causal connection between the veteran's gastrointestinal 
disability and an in-service airplane crash.  The veteran 
subsequently attempted to reopen his claim in March 1994.  A 
rating decision dated later that month denied the claim 
because no new evidence had been submitted.  The veteran was 
advised of the RO's decision and of his appellate rights in a 
March 25, 1994 letter.  He did not appeal.

In March 2002, the veteran again requested that his claim be 
reopened.  A July 2002 rating decision denied the claim on 
the grounds that new and material evidence had not been 
submitted.  The veteran disagreed with the July 2002 rating 
decision and initiated the instant appeal.  Following receipt 
of the veteran's notice f disagreement and additional medical 
evidence, the RO reopened the claim in a July 2003 statement 
of the case (SOC) and denied it on the merits.  The veteran 
subsequently perfected an appeal by the timely submission of 
his substantive appeal (VA Form 9) in September 2003. 

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO in February 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  The veteran submitted 
additional medical evidence directly to the Board at the 
hearing.  He has waived review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2004).

Issues not on appeal

In the July 2002 rating decision, the RO also declined the 
veteran's request to reopen his previously denied service 
connection claim for a dental condition.  An August 2003 
rating decision also denied the veteran's service connection 
claim for post-traumatic stress disorder (PTSD).  Although 
the veteran filed a notice of disagreement regarding these 
issues, he failed to perfect an appeal.  These matters are 
therefore not currently before the Board and will be 
discussed no further herein.  See 38 C.F.R. §§ 20.202, 20.302 
(2004); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The record also indicates that the veteran filed an increased 
rating claim for his service-connected low back condition in 
April 2003.  To date, the RO has not adjudicated this claim.  
The matter is therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1994 denied the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disability.  

2.  The evidence associated with the claims file subsequent 
to the RO's March 1994 rating decision raises a reasonable 
possibility of substantiating the claim on the merits.



CONCLUSIONS OF LAW

1.  The RO's March 1994 rating decision denying service 
connection for a gastrointestinal disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  Since the March 1994 decision, new and material evidence 
has been received and the claim of entitlement to service 
connection for a gastrointestinal disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for a gastrointestinal disability.  In substance, 
he contends that an in-service plane crash in January 1958 
resulted in various gastrointestinal difficulties.

As noted in the Introduction, the RO most recently reopened 
the veteran's claim and denied it on the merits.  However, 
the question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) held in Quartuccio that the 
notice provisions of the VCAA apply to cases, such as this, 
in which a claimant seeks to reopen a previously denied 
claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 SOC of the pertinent law and 
regulations (including those pertinent to claims to reopen 
based on the submission of new and material evidence), of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was were sent to the veteran in 
June 2002, which was specifically intended to address the 
requirements of the VCAA.  The June 2002 letter from the RO 
explained in detail the evidence needed to substantiate a 
claim for service connection.  Specifically, the January 2002 
letter notified the veteran of the need to submit evidence of 
an "injury in military service or a disease that began in or 
was made worse during military service, OR an event in 
service causing injury or disease;" a "current physical or 
mental disability;" together with evidence showing a 
"relationship between your current disability and an injury, 
disease, or event in service."  Furthermore, this letter 
advised the veteran of the need to submit new and material 
evidence showing that his gastrointestinal disabilities were 
incurred in or aggravated by service.  He was advised that 
"[n]ew evidence" is evidence "submitted to VA for the 
first time," and that "material evidence" is evidence that 
"must bear directly and substantially upon the issue for 
consideration." 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2002 VCAA letter, the veteran was informed that VA would 
assist him by "providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  He was also advised that VA would 
"make reasonable efforts" to get " . . . medical records, 
employment records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its June 2002 letter that he 
was responsible to provide "enough information about these 
records so that [VA] can request them from the person or 
agency who has them," and was further advised that "it's 
still your responsibility to make sure these records are 
received by [VA]."  The veteran was also informed that he 
could provide VA authorization to obtain medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  Additionally, he was 
specifically instructed that to give "the name of the 
person, agency or company who has records you think will help 
us decide your claim;" "the address of this person, agency, 
or company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).  He was 
alternatively given the option to obtain these records 
himself and submit them to VA.  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2002 letter included notice that the veteran should 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the June 2002 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in July 2002, 
prior to the expiration of the one-year period following the 
June 2002 notification of the veteran of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim by 
the July 2002 rating decision.  Therefore, there is no 
prejudice to the veteran in proceeding to consider these 
claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and, together 
with his spouse, presented testimony before the undersigned 
VLJ at the February 2005 hearing.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Similarly, Board decisions are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).   

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.
The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in March 2002, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

As noted in the Introduction, the RO denied the veteran's 
claim of entitlement to service connection for a 
gastrointestinal disability in an April 1967 rating decision.  
The Board denied the claim in a September 1967 decision.  
Subsequently, the RO declined to reopen the claim in a March 
1994 rating decision.  The veteran did not appeal that 
decision.  

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed March 1994 
rating decision.  

The "old" evidence

At the time of the March 1994 rating decision, the evidence 
of record included the veteran's service medical records, the 
report of an April 1959 VA examination, and medical records 
from Binghamton Hospital dated from 1962 to 1967.  This 
evidence indicated that the veteran was involved in an in-
service plane crash in January 1958.  The post-service 
medical evidence revealed the presence of recurrent abdominal 
pain, abdominal adhesions, an abnormal suspension of the 
cecum, and a possible hiatal hernia.    The evidence did not, 
however, contain a medical opinion showing any relationship 
between the veteran's in-service plane crash and the 
subsequently identified gastrointestinal disabilities.  

In its 1967 decision, the Board found that while evidence of 
a current gastrointestinal disability and an in-service plane 
crash was plentiful, the evidence of record did not purport 
to show a relationship between the veteran's military 
service, or any incident thereof, and any current disability.

The March 1994 rating decision

In March 1994, the RO declined to reopen the veteran's claim 
for service connection for a gastrointestinal disability.  
The RO refused to reopen the claim because no evidence had 
been submitted since the Board's September 1967 denial of the 
claim.  The veteran was notified of the March 1994 decision 
and of his appeal rights by letter from the RO dated March 
25, 1994.  He did not appeal.  

In March 2002, the veteran requested that his claim be 
reopened.  After the RO refused to do so, this appeal 
followed.

The additionally-submitted evidence

The evidence added to the record since the March 1994 rating 
decision consists of treatment records from Dr. R.T. dated 
June 1997 to December 2002, treatment records from Dr. J.B. 
dated April 2001 to November 2004, treatment records from Dr. 
R.F. dated in February 2004, the transcript of an April 2003 
RO hearing, and the transcript of a February 2005 Board 
hearing.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a gastrointestinal 
disability.

The unappealed March 1994 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for a gastrointestinal disability may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2004).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally-
received evidence bears directly and substantially upon the 
specific reason for which the claim was denied in March 1994 
and previously, namely whether the evidence shows a 
relationship between a gastrointestinal disability and the 
veteran's January 1958 plane crash.

The medical evidence added to the record since the March 1994 
rating decision includes the report of a December 2002 
colonoscopy from Dr. R.T.  Dr. R.T.'s report reveals the 
presence of internal hemorrhoids, numerous diverticula in the 
sigmoid colon, and the existence of a colon polyp.  February 
2004 treatment records from Dr. R.F. also indicate the 
presence of an abdominal aortic aneurysm.  The records of 
neither of these physicians, however, contains an opinion 
regarding a potential relationship between these conditions 
and the veteran's in-service plane crash.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).

The evidence added to the record also includes May 2003 and 
November 2004 nexus opinions Dr. J.B.  Although Dr. J.B.'s 
treatment records note the veteran's denial of abdominal 
pain, and physical examination findings reveal a soft, 
nondistended, and nontender abdomen, Dr. J.B. did opine that 
the abdominal adhesions and pain present in the early 1960's 
were the result of trauma sustained during the plane crash.  
Dr. J.B. did not, however, indicate if these adhesions were 
still present or if any of the veteran's other symptomatology 
(internal hemorrhoids, diverticula, abdominal aortic aneurysm 
and colon polyps) was related to the January 1958 accident.  

The veteran's claim was denied by VA, most recently in March 
1994, because there was then of record no medical evidence 
showing a causal relationship between the veteran's then-
present abdominal adhesions and the 1958 plane crash.  By 
virtue of Dr. J.B.'s opinion, the veteran has submitted 
evidence specifically addressing the critical, but heretofore 
missing, question of medical nexus [Hickson element (3)].  
The recently-submitted medical nexus opinion raises a 
reasonable possibility of substantiating the claim on the 
merits, and for that reason the claim is reopened.

In reopening the claim, the Board has considered the lack of 
current medical evidence of abdominal adhesions.  There is 
some question, therefore, if Hickson element (1) has been 
satisfied.  However, in Molloy v. Brown, 9 Vet. App. 513 
(1996), the Court held that where VA has previously denied a 
claim because one element of service connection is missing, 
the case must be reopened when evidence potentially 
fulfilling the missing element is submitted.  This is true 
even when there is some doubt as to the fulfillment of 
another element of service connection at the time of the 
reopening.  Therefore, since the veteran submitted competent 
medical nexus evidence, the claim must be reopened despite 
what appears to be the lack of a current diagnosis of 
abdominal adhesions. 

In short, because the newly-received evidence reflects a 
causal relationship between the veteran's abdominal adhesions 
in the early 1960's and his in-service plane crash, the 
evidence raises a reasonable possibility of substantiating 
the claim on the merits.  Accordingly, the Board concludes 
that new and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a gastrointestinal disability.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a). The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004). To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
although certain evidence may be sufficient to reopen the 
claim, it is not necessarily dispositive of the ultimate 
outcome of the case.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  All evidence must be 
evaluated in arriving at a decision on the merits.  
See 38 U.S.C.A. § 7104(a) (West 2002).
(ii.) VA's statutory duty to assist

As discussed above, the statutory duty to assist also comes 
into play at this juncture.  See 38 U.S.C.A. § 5103A (West 
2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disability is reopened; to this extent only, the appeal is 
granted.


REMAND

As noted above, there is some question concerning the current 
presence of abdominal adhesions.  Although Dr. J.B. concluded 
that the presence of such adhesions in the early 1960s was 
related to the veteran's January 1958 plane crash, he did not 
specify if such a condition currently exists.  The Board 
therefore believes that remand for a medical examination 
addressing this critical question is in order.

The Board also notes that the recently submitted medical 
evidence reveals the presence of internal hemorrhoids, colon 
polyps, diverticula, and an abdominal aortic aneurysm.  The 
veteran and his representative have suggested that these 
conditions are also related to the January 1958 plane crash, 
but the claims folder currently does not contain a medical a 
medical nexus opinion regarding these conditions.  In Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) the Court held 
that where there is evidence of record satisfying the first 
two requirements for service connection (current disability 
and in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion.

As in Charles, the evidence of record in this case includes 
evidence of current disability (the veteran has been 
diagnosed with internal hemorrhoids, colon polyps, 
diverticula, and an abdominal aortic aneurysm.), and evidence 
of an in-service injury (he was involved in an in-service 
plane crash).  However, no medical nexus opinion is present 
which would serve to causally relate the two.  In such 
situations, the case must be remanded to the RO for the 
purpose of obtaining a medical nexus opinion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination by a gastroenterologist.  
The claims folder should be made 
available to and reviewed by the examiner 
prior to the examination.  After 
conducting an examination of the veteran 
and performing any clinically indicated 
diagnostic testing, the examiner should 
express an opinion as to whether any 
gastrointestinal disability [to include 
abdominal adhesions, internal 
hemorrhoids, colon polyps, diverticula, 
and abdominal aortic aneurysm] currently 
exists.  The examiner should express an 
opinion as to whether it is as least as 
likely as not that any identified 
gastrointestinal disability is related to 
the veteran's January 1958 plane crash.    
The complete rationale for any opinion 
expressed should be provided.  A report 
of the examination should be associated 
with the veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


